department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx date sep tax_exempt_and_government_entities_division number release date telephone number in reply refer to person to contact identification_number last date for filing a petition with the tax_court certified mail -return receipt requested uil code dear this is a final adverse determination_letter that your exempt status under sec_501 of the internal_revenue_code irc is revoked recognition of your exemption under sec_501 is revoked effective january 20xx our adverse determination was made for the following reason s you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 c you have not established that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual contributions to revenue code your organization are not deductible under section of the internal you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states district_court of the united_states for the district of columbia before the day after the date this the united_states claim court or the tax_court determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director exempt_organizations examinations enclosure publication department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager’s name id number manager's contact number certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as weil as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalog number 34809f may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely director eo examinations letter rev catalog number 34809f enclosures form_6018 form_4621 final report of examination publication publication letter rev catalog number 34809f form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx12 date of notice corrected - finai report whether the organization continues to qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code facts was incorporated in the state of per the articles of incorporation they were formed for the following purposes on june 20xx the specific purpose of this corporation is to promote and facilitate trade commerce tourist and friendship between and was granted exemption as a c on november 20xx with an effective date of exemption of june 20xx filed form_1023 for exemption on november 20xx and the organization was selected for audit to ensure that the examined organization's activities and operations align with its approved exempt status an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national and amateur sports competition letter with form_4564 idr information_document_request dated september 20xx was sent to organization requesting copy of articles of incorporation description of activities statement of revenue expenses assets and liabilities and meeting minutes for the tax_year ending december 20xx reply from organization was received on november 20xx organization sent articles of incorporation dated june 20xx articles of incorporation met the organizational_test for sec_501 along with the articles of incorporation was an amendment dated october 20xx the amendment was for updating the name to from to the correct spelling description of activity was received the only activity they had for tax_year december 20xx was a trade commerce and cultural exchange event the purpose for the event serves as a bridge that connects elites in different industry to gather together to share their experience and insights this event helps elites from to learn more about and supports them in expanding their business or specialties to moreover elites from different countries get to understand other country's cultural and industries’ policies and opportunities in addition specialists have the opportunity to learn from professionals in other industries and have a better understanding of different industries this also serves as a networking opportunity for professionals and investors from different industries to promote potential cooperation among them attendants of this activity are business owners investors specialists from professionals in industries such as real_estate education restaurant media art hospitality and finance from business executives and student leaders from specialist and and form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx12 additional form_4564 idr information_document_request was sent to organization on december 20xx asking for more information regarding their activities requested current officer's name title and a good phone number and where the officer can be reached to discuss the examination received reply through e-fax on january 20xx organization only had one activity the trade commerce and cultural exchange event organization gave the same example as in original reply of november 20xx the reply did state the event format was for networking and has no relationship with the government this is a free event for people to get to know more about the business culture environment and any other topics in different countries especially for example attendants such as business owners and investors from know more about the business related policies and environment this will help them in investing in the attended this event to get to and the ' moreover they get the chance to meet real_estate agents who can offer them with different investment projects and also residential houses for their own dwelling in addition they have the chance to interact with student leaders to get to know more about the school life in the better decision on where they want to send their kids to school vice versa people living in the also have the chance to network with professional in and help them to make and to learn more about the living and business environment in this is a networking event where elites from different industry can gather together to share their experience learn from each other and broaden their minds there are no members and one donation was received in the amount of dollar_figurex xxx from law sec_1_501_c_3_-1 of the regulations provides that in order to be exempt under sec_501 an organization must be both organized and operated exclusively for one or more of the exempt purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it does not qualify for exemption sec_1 a -1 c defines a private shareholder or individuals as persons having a personal and private interest in the activities of the organization thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family sharehoiders of the organization or persons controlled directly or indirectly by such private interests form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx12 sec_1_501_c_3_-1 states in part that the term charitable in sec_501 includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes sec_1_501_c_3_-1 states that the term educational in sec_501 includes the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 organizational and operational tests sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if organization fails to meet either the organizational_test or the operational_test it is not exempt operational_test primary activities -- an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 exempt purposes charitable defined -relief of the poor and distressed or of the underprivileged -advancement of religion -advancement of education or science -erection or maintenance of public buildings monuments or works -lessening the burdens of government -promotion of social welfare by organizations designed to accomplish any of the above purposes in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that a trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university and therefore the association did not qualify for exemption in 70_tc_352 the tax_court considered an organization that provided consulting services to groups that were mostly sec_501 organizations the organization charged fees for its services set at or close to its own cost the court concluded that there was nothing to distinguish these activities from those of an ordinary commercial consulting enterprise and affirmed the service's denial of exemption under sec_501 form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx12 in easter house v united_states ci ct citing sec_1_501_c_3_-1 of the regulations without opinion 846_f2d_78 fed cir an organization is not operated exclusively for exempt purposes if it serves a private rather than a public interest governments position you do not satisfy the requirement of sec_1_501_c_3_-1 your activities do not directly further an exempt_purpose you operate for the primary purpose of carrying_on_a_trade_or_business that does not further an exempt_purpose a review of the facts indicates you operate a networking event for business owners and investors you state this will help them to invest in the agents who can offer them different investment projects and also residential houses for sale for their own dwelling and they get the chance to meet real_estate you do not meet the requirements of sec_1_501_c_3_-1 because you are not operated exclusively for charitable purposes an organization is operated for charitable purposes only if it engages primarily in activities that accomplish one or more exempt purposes more than an insubstantial part of your activities furthers non-charitable purposes your activities do not fall within the definition of charitable as found in sec_1 c - d while you state your purpose is to benefit a charitable_class of individuals you have not demonstrated that the activities you conduct are exclusively charitable sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests taxpayers position president c tax exempt status signed form_6018 on may 20xx and agrees to the revocation of their conclusion based on the information provided in your form 1023ez and supporting documentation we conclude that you are not operated exclusively for purposes described in sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 and you must file federal_income_tax return contributions to the organization are not deductible under sec_170 january 20xx exempt status is revoked to effective date of exemption form 886-a rev department of the treasury - internal_revenue_service page -4-
